Citation Nr: 0521951	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  04-16 266A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel




INTRODUCTION

The veteran served on active duty from February 1946 to 
December 1947.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied the benefit sought. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.  

2.  COPD was not incurred in or aggravated by active military 
service. 


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
COPD are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matter: Duties to Notify & To Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002), and its implementing regulations at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2004) are applicable to the 
claim on appeal.

The VCAA, in part, redefined the obligations of VA with 
respect to its duties to notify a claimant regarding the 
evidence needed to substantiate a claim and its duties to 
assist in the development of a claim.

The United States Court of Appeals for Veterans Claims (CAVC) 
has mandated that VA ensure strict compliance with the 
provisions of the VCAA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

For the reasons noted below, the Board finds that VA has 
complied with both the notification and assistance provisions 
of the VCAA-as to the claims adjudicated on the merits 
herein, and that the Board's decision to proceed in 
adjudicating the claims on appeal does not prejudice the 
veteran in the disposition of those claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

The CAVC has also indicated that notice under the VCAA must 
be given prior to an initial unfavorable decision by the 
agency of original jurisdiction.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The CAVC also cited to four requirements under 38 U.S.C.A. § 
5103(b), 38 C.F.R. § 3.159(b) and Quartuccio, supra: (1) 
notice of the information and evidence not of record that is 
necessary to substantiate the claim; (2) notice of the 
information and evidence that VA will seek to provide; (3) 
notice of the information and evidence the claimant is 
expected to provide; and (4) a request to the claimant to 
provide VA with all relevant evidence and argument pertinent 
to the claim at issue.  Id.

The veteran filed claims of service connection in November 
2002, to which the RO issued notices to the veteran of VA's 
duty to assist and other VCAA responsibilities in responsive 
letters dated in December 2002 and August 2003.  As such, the 
timing of the VCAA notices comport with the CAVC's holding in 
Pelegrini, supra.

The substance of the notices advised the veteran of his need 
to identify or submit medical evidence of a current 
disability due to service or in-service injury.  These 
letters also informed the veteran that VA would attempt to 
obtain any evidence that he identifies, and the RO requested 
that he send VA all information he has pertinent to his 
claims.

The VCAA notice also provided the veteran with a toll-free 
telephone number should he require additional information or 
answers to questions relevant to his claims.  There is no 
report of contact to indicate that he called with any 
question regarding either of these notices.

A review of the record indicates that the RO obtained all 
identified VA medical evidence and that no private sources of 
records were identified.  The Board has carefully reviewed 
the VA claims file and finds that all identified sources of 
pertinent treatment identified by the veteran have been 
obtained by VA and associated with the veteran's VA claims 
file.

Consistent with the duty to assist, the RO provided the 
veteran VA examinations in May 2003 and in January 2004.

After the above development was completed, the RO 
readjudicated and denied the claims on appeal in a May 2003 
rating decision.  An April 2004 statement of the case (SOC) 
was then issued.  This SOC advised the veteran of the 
evidence considered and the reasons and bases for the denial 
of his claim on appeal.  In sum, the April 2004 SOC, as with 
the December 2002 ands August 2003 VCAA notices, advised the 
veteran of all appropriate regulations governing his claim of 
service connection.

The RO's April 2004 SOC included recitation of 38 C.F.R. § 
3.159, with reference to the relevant sections of the United 
States Code, as well as specific reference to the results of 
the private medical records as well as the VA examination 
reports and medical findings.

No additional medical evidence was identified or received 
after the March 2004 SOC other than the veteran's repetitive 
statements.  As such, VA has made every reasonable effort to 
identify and obtain all relevant records in support of the 
veteran's claims adjudicated on the merits herein, and no 
further notification or development action is indicated.  38 
U.S.C.A.§ 5103A (a), (b) and (c); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

VCAA requires no additional development, and the claim may be 
decided on the basis of the evidence presently of record.  
See 38 C.F.R. § 3.159(c)(4)(i).

As such, "the record has been fully developed," and "it is 
difficult to discern what additional guidance VA could have 
provided to the veteran regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing 
that "the VCAA is a reason to remand many, many claims, but 
it is not an excuse to remand all claims."); Reyes v. Brown, 
7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991) (both observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant); Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993) 
(holding that when the Board addresses in its decision a 
question that has not been addressed by the RO, it must 
consider whether the appellant has been given adequate notice 
to respond and, if not, whether he has been prejudiced 
thereby).

Given the above, the Board is satisfied that all necessary 
development pertaining to the claims adjudicated on the 
merits on appeal has been completed within VCAA, regarding 
the claim for service connection.


The Merits of the Claim

The veteran contends that he developed COPD as a result of 
asbestos exposure occurring while he served on active duty as 
a photographer with the U.S. Navy.  Having carefully 
considered the claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.


Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

As a general matter, a claim of service connection is 
comprised of:  (1) evidence of an injury in military service 
or a disease that began in or was made worse during military 
service or one which would qualify for presumptive service 
connection; (2) competent evidence of a current physical 
disability; and, (3) competent evidence of a relationship 
between the veteran's current disability and the in-service 
event.  Pond v. West, 12 Vet. App. 341, 346 (1999); Rose v. 
West, 11 Vet. App. 169, 171 (1998).  

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

Service medical records are silent as to complaints, 
treatment or diagnoses relating to any lung disorder.  On his 
separation physical examination in December 1947, the 
veteran's respiratory system was reported as entirely normal, 
and the veteran reported having had no breathing 
difficulties. A December 1947 chest radiographic study also 
detected normal findings.  

Private medical records from as late as December 1992 reflect 
the veteran, then age 64, presented for cardiac problems as 
well as breathing difficulties.  He stated that he had a 
history of being a 1 1/2 pack/day smoker since age 14.  
Although the examiner expressed some uncertainty regarding 
certain findings, a private radiology report from July 2000 
produced the impression of pulmonary emphysema.

A letter dated in August 2002 from the veteran's private 
physician indicated that the veteran had "reported a history 
of extensive asbestos exposure during his tenure aboard ships 
during World War II."  The physician reported that an X-ray 
from July 2002 was interpreted to demonstrate scarring 
consistent with prior asbestos exposure.  However, there is 
no indication in the letter or in other medical records 
generated by the private physician that he reviewed any of 
the veteran's records on file in his claims folder; in 
particular the veteran's medical records or any record of his 
asbestos exposure.

The veteran was afforded a VA examination in May 2003.  He 
reported that he was a photographer during service and took 
pictures of ship repair.  He also reported a history of 
shortness of breath for the previous 10-15 years and a 
history of smoking for some 50 years.  The chest X-ray 
examination showed COPD and "changes of asbestosis" were 
also noted.  However, a high resolution CT scan was 
considered helpful and was to be scheduled.  

Upon such testing, the diagnosis was chronic obstructive lung 
disease and asbestos exposure.  However, the examiner also 
commented that exposure to asbestos is "NOT KNOWN IN THE 
MEDICAL LITERATURE TO lead to chronic obstructive pulmonary 
disease."  The same examiner read the follow-up CT scan and 
supplied a supplemental medical report in January 2004.  The 
scan was interpreted to show "NO asbestos related pleural or 
pulmonary disease SUCH AS PLEURAL CALCIFICATIONS OR 
INTERSTITIAL CHANGES.  IT SHOWS EMPHYSEMATOUS CHANGES."  The 
examiner noted the veteran's long history of smoking and 
offered the opinion that the veteran's emphysema was "NOT 
related to asbestos exposure during his military service."  
Of particular note, the examiner emphasized the above 
findings as to causality by the use of the capitalization as 
indicated.   

Having thus reviewed the record, the Board is of the opinion 
that the preponderance of the informed and competent evidence 
is against the claim.  While the veteran's private (non-VA) 
physician reported that the veteran had a "history of 
extensive asbestos exposure during his tenure aboard ships 
during World War II," such was reported by the veteran, 
without regard to any information as to actual exposure.  
Apart from the fact that such an opinion is based upon the 
veteran's unsubstantiated report, the law provides that the 
mere transcription of medical history does not transform the 
information into competent medical evidence merely because 
the transcriber happens to be a medical professional.  See 
Leshore  v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet. App. 229, 233 (1993). 

Moreover, the more informed medical opinion evidence, 
comprised of the VA examiner's reports of May 2003 and 
January 2004, is against a granting of the claim.  It is 
clear that the examiner had for review the veteran's service 
medical records, and the examination was conducted for the 
specific purpose of ascertaining whether the appellant's 
claim could be substantiated.  It is the Board's fundamental 
responsibility to evaluate the probative value of all medical 
and lay evidence.   Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) [observing that the evaluation of medical evidence 
involves inquiry into, inter alia, the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches].
  
While VA has established certain administrative guidelines in 
the adjudication of asbestos-related disorders, the VA 
medical examination makes clear that the appellant's claimed 
disorder is not so-related.  Ennis v. Brown, 4 Vet. App, 523, 
527 (1993).

Several X-ray reports reflect indistinct results, see e.g. 
July 2000 radiology report, and, thus, produced somewhat less 
than compelling evidence as to the presence of any asbestos 
related pathology.  However, the January 2004 examination 
report was produced in reliance on a CT scan, which provided 
a higher resolution image, and resulted in a more unambiguous 
medical opinion.  Moreover, the Board notes that the examiner 
who generated that report previously examined the veteran and 
had the additional benefit of review of the entire claims 
file to include all associated private medical records.  
Accordingly, the Board accords greater probative weight to 
that latter opinion.  After consideration of all of the 
evidence, the Board finds that the preponderance of the 
evidence is against the claim.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   


ORDER

Service connection for COPD is denied. 



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


